UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1814



CALVIN LEE SMITH,

                                               Plaintiff - Appellant,

          versus


GILBERT F. JACKSON; OFFICER JASPER N. WHITE-
HEAD; OFFICER W. J. SANKER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-124-2)


Submitted:   October 26, 2000              Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Lee Smith, Appellant Pro Se. Jeff Wayne Rosen, Lisa Ehrich,
PENDER & COWARD, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvin Lee Smith appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See Smith v. Jackson, No. CA-00-124-2 (E.D. Va.

June 12, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2